--------------------------------------------------------------------------------

Exhibit 10.57
[Employee]
Notice of Performance-Based Restricted Stock Unit Grant


Participant:                          [Participant Name]


Company:                              CoreLogic, Inc.


Notice:
You have been granted the following Performance-Based Restricted Stock Units
(“Performance-Based RSUs”) in accordance with the terms of the Plan and the
Performance-Based Restricted Stock Unit Award Agreement attached hereto.



Type of Award:
Performance-Based RSUs



Plan:
The CoreLogic, Inc. 2006 Incentive Compensation Plan



Grant:                                    Date of Grant:  [Grant Date]
Number of EPS Performance-Based RSUs:  [Number of EPS RSUs Granted]
Number of EBITDA Per Share Performance-Based RSUs:  [Number of EBITDA Per Share
RSUs Granted]


Vesting:
Subject to the terms of the Plan and this Agreement, the vesting and payment of
the Performance-Based RSUs shall be subject to the attainment of the Performance
Measures set forth below.  The vesting schedule set forth below requires the
Participant’s continued employment or service through each applicable vesting
date as a condition to the vesting of any of the Shares underlying the
Performance-Based RSUs.  Except as provided in Section 4 of this Agreement,
employment or service for only a portion of the vesting period, even if a
substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 4 below
or under the Plan.



Performance Period:
[The performance period for the Performance-Based RSUs shall commence on _______
and end on _____________ (the “Performance Period”).]





Performance Measures


[Performance Measures to be Inserted Here]




Rejection:
If you wish to accept this Performance-Based RSU Award, please access Fidelity
NetBenefits® at www.netbenefits.com and follow the steps outlined under the
"Accept Grant" link at any time within forty-five (45) days after the Date of
Grant.  If you do not accept your grant via Fidelity NetBenefits® within
forty-five (45) days after the Date of Grant, you will have rejected this
Performance-Based RSU Award.

 
 
 

--------------------------------------------------------------------------------

 

[Employee]
Performance-Based Restricted Stock Unit Award Agreement


This Performance-Based Restricted Stock Unit Award Agreement (this “Agreement”),
dated as of the Date of Grant set forth in the Notice of Performance-Based
Restricted Stock Unit Grant attached hereto (the “Grant Notice”), is made
between CoreLogic, Inc. (the “Company”) and the Participant set forth in the
Grant Notice.  The Grant Notice is included in and made part of this Agreement.


 
1.
Definitions.

 
Capitalized terms used but not defined in this Agreement (including the Grant
Notice) have the meaning set forth in the Plan.


 “Cause” shall be defined as: (i) embezzlement, theft or misappropriation by the
Participant of any property of any of the Company or its affiliates; (ii)
Participant’s breach of any fiduciary duty to the Company or its affiliates;
(iii) Participant’s failure or refusal to comply with laws or regulations
applicable to the Company or its affiliates and their businesses or the policies
of the Company and its affiliates governing the conduct of its employees or
directors; (iv) Participant’s gross incompetence in the performance of
Participant’s job duties; (v) commission by Participant of a felony or of any
crime involving moral turpitude, fraud or misrepresentation; (vi) the failure of
Participant to perform duties consistent with a commercially reasonable standard
of care; (vii) Participant’s failure or refusal to perform Participant’s job
duties or to perform specific directives of Participant’s supervisor or
designee, or the senior officers or Board of Directors of the Company; or (viii)
any gross negligence or willful misconduct of Participant resulting in loss to
the Company or its affiliates, or damage to the reputation of the Company or its
affiliates.


 
2.
Grant of the Performance-Based RSUs.

 
Subject to the provisions of this Agreement and the provisions of the Plan, the
Company hereby grants to the Participant, pursuant to the Plan, a right to
receive the number of shares of common stock of the Company, par value $0.00001
per share (“Shares”), set forth in the Grant Notice (the “Performance-Based
RSUs”).


 
3.
Dividend Equivalents.

 
Each Performance-Based RSU shall accrue Dividend Equivalents with respect to
dividends that would otherwise be paid on the Share underlying such
Performance-Based RSU during the period from the Grant Date to the earlier of
the date such Share is paid in accordance with this Agreement or the date the
Share is forfeited pursuant to the terms of this Agreement.  As of any date in
this period that the Company pays an ordinary cash dividend on its shares of
common stock, the Company shall credit the Participant with an additional number
of Performance-Based RSUs equal to (i) the per share cash dividend paid by the
Company on its common stock on such date, multiplied by (ii) the total number of
Performance-Based RSUs subject to the Award as of the related dividend payment
record date (including any Dividend Equivalents previously credited hereunder),
divided by (iii) the Fair Market Value of a share of common stock on the date of
payment of such dividend.  Any Performance-Based RSUs credited pursuant to the
foregoing provisions of this Section 3 shall be subject to the attainment of the
same Performance Measures applicable to the original Performance-Based RSUs to
which they relate, and shall otherwise be subject to the same vesting, payment,
delivery and other terms, conditions and restrictions as the original
Performance-Based RSUs to which they relate.  Any such crediting of Dividend
Equivalents shall be conclusively determined by the Committee.


 
4.
Vesting and Payment; Termination.

 
The Performance-Based RSUs shall vest and become payable subject to the
attainment of the Performance Measures as set forth in the Grant
Notice.  Subject to the terms of the Plan and the remaining provisions of this
Section 4, all Performance-Based RSUs which have not become vested and payable
prior to the date of the Participant’s Termination shall be immediately
forfeited.  Notwithstanding the foregoing to the contrary, in the event of the
Participant’s Termination due to his or her death, Disability or Normal
Retirement, in each case during the Performance Period and prior to the Shares
underlying the Performance-Based RSUs becoming vested and payable, then the
Shares underlying the Performance-Based RSUs shall remain outstanding and shall
be eligible to become vested and payable [based on the attainment of the
Performance Measures set forth in the Grant Notice or in connection with a
Change of Control as provided in Section 5] [or] [on a prorated basis such that
the number of such Shares that shall become vested and payable as of the
conclusion of the Performance Period shall equal (i) the number of such Shares
that would have vested as of the conclusion of the Performance Period based on
the attainment of the Performance Measures set forth in the Grant Notice or in
connection with a Change of Control as provided in Section 5 (assuming no
termination of employment had occurred), multiplied by (ii) a fraction, the
numerator of which shall be the number of whole months during the Performance
Period the Participant was employed by the Company or one of its Affiliates, and
the denominator of which shall be the number of whole months in the Performance
Period].  Any such Shares that become vested and payable shall be paid (together
with Shares comprising all accrued Dividend Equivalents with respect to such
Shares) to the Participant at the same time as specified in Section 5 or Section
6, as applicable.  Any such Shares that have not become vested and payable
following the end of the Performance Period set forth in the Grant Notice shall
be immediately forfeited.  The vesting and payment provided for in this Section
4(a) in connection with a Termination due to the Participant’s Disability or
Normal Retirement is subject to the condition that the Participant shall have
signed a separation agreement in the form established by the Company within 21
days (or such longer period of time required by applicable law) following his or
her Termination and such separation agreement is not subsequently revoked.

For purposes of this Agreement, “Normal Retirement” means Termination of the
Participant, other than for Cause, after the Participant has reached 62 years of
age.  For purposes of this Section 4, employment by the First American
Corporation and/or one of its affiliates (collectively, “First American”) shall
be treated as employment by the Company and/or an Affiliate.
 
 
- 2 -

--------------------------------------------------------------------------------

 


 
5.
Change of Control.

 
Except for a Change of Control that has been approved by the Company’s Incumbent
Board prior to the occurrence of such Change of Control, the provisions of
Section 15.1 of the Plan applicable to Restricted Stock Units shall apply to any
outstanding Performance-Based RSUs.  Notwithstanding anything to the contrary in
the Plan, any Shares underlying the Performance-Based RSUs that become vested
and payable in connection with the Change of Control shall be paid (together
with Shares comprising all accrued Dividend Equivalents with respect to such
Shares) to the Participant as soon as practicable, but in no event later than 74
days, following the date of the Change of Control.  Any Shares underlying
Performance-Based RSUs that have been forfeited prior to the date of the Change
of Control shall not be eligible to become vested or payable in connection with
any Change of Control.


 
6.
Payment of Shares.

 
The Shares underlying the Performance-Based RSUs which have become vested and
payable based on the attainment of the Performance Measures set forth in the
Grant Notice, together with Shares comprising all accrued Dividend Equivalents
with respect to such Shares, shall be paid by the Company to the Participant as
soon as reasonably practicable, but in no event later than 74 days, following
the end of the Performance Period set forth in the Grant Notice.  Any Shares
underlying the Performance-Based RSUs that have not become vested and payable
following the end of the Performance Period shall be forfeited as of the last
day of the Performance Period.  The Participant shall have no rights to receive
payment of any Shares, whether pursuant to this Section 6 or any other provision
of this Agreement, with respect to Performance-Based RSUs that have been
forfeited or cancelled, or for which Shares have previously been delivered.  No
fractional Shares shall be paid pursuant to this Section 6 or any other
provision of this Agreement, and the Shares otherwise payable shall be rounded
down to the nearest whole number of Shares.


 
7.
No Ownership Rights Prior to Issuance of Shares.

 
Neither the Participant nor any other person shall become the beneficial owner
of the Shares underlying the Performance-Based RSUs, nor have any rights to
dividends (other than rights to Dividend Equivalents pursuant to Section 3) or
other rights as a stockholder with respect to any such Shares, until and after
such Shares have been actually issued to the Participant and transferred on the
books and records of the Company or its agent in accordance with the terms of
the Plan and this Agreement.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
8.
Detrimental Activity.

 
(a)  Notwithstanding any other provisions of this Agreement to the contrary, if
at any time prior to the delivery of Shares with respect to the
Performance-Based RSUs, the Participant engages in Detrimental Activity, such
Performance-Based RSUs shall be cancelled and rescinded without any payment or
consideration therefor.  The determination of whether the Participant has
engaged in Detrimental Activity shall be made by the Committee in its good faith
discretion, and the payment of Shares with respect to the Performance-Based RSUs
shall be suspended pending resolution to the Committee’s satisfaction of any
investigation of the matter.


(b)  For purposes of this Agreement, “Detrimental Activity” means at any time
(i) using information received during the Participant’s employment with the
Company and/or its Subsidiaries, Affiliates and predecessors in interest
relating to the business affairs of the Company or any such Subsidiaries,
Affiliates or predecessors in interest, in breach of the Participant’s express
or implied undertaking to keep such information confidential; (ii) directly or
indirectly persuading or attempting to persuade, by any means, any employee of
the Company or any of its Subsidiaries or Affiliates to breach any of the terms
of his or her employment with Company, its Subsidiaries or its Affiliates; (iii)
directly or indirectly making any statement that is, or could be, disparaging of
the Company or any of its Subsidiaries or Affiliates, or any of their respective
employees (except to the extent necessary to respond truthfully to any inquiry
from applicable regulatory authorities or to provide information pursuant to
legal process); (iv) directly or indirectly engaging in any illegal, unethical
or otherwise wrongful activity that is, or could be, substantially injurious to
the financial condition, reputation or goodwill of the Company or any of its
Subsidiaries or Affiliates; or (v) directly or indirectly engaging in an act of
misconduct such as, embezzlement, fraud, dishonesty, nonpayment of any
obligation owed to the Company or any of its Subsidiaries or Affiliates, breach
of fiduciary duty or disregard or violation of rules, policies or procedures of
the Company or any of its Subsidiaries or Affiliates, an unauthorized disclosure
of any trade secret or confidential information of the Company or any of its
Subsidiaries or Affiliates, any conduct constituting unfair competition, or
inducing any customer to breach a contract with the Company or any of its
Subsidiaries or Affiliates, in each case as determined by the Committee in its
good faith discretion.


 
9.
No Right to Continued Employment.

 
None of the Performance-Based RSUs nor any terms contained in this Agreement
shall confer upon the Participant any express or implied right to be retained in
the employ of the Company or any Subsidiary or Affiliate for any period, nor
restrict in any way the right of the Company or any Subsidiary or any Affiliate,
which right is hereby expressly reserved, to terminate the Participant’s
employment at any time for any reason.  For the avoidance of doubt, this Section
9 is not intended to amend or modify any other agreement, including any
employment agreement, that may be in existence between the Participant and the
Company or any Subsidiary or Affiliate.


 
10.
The Plan.

 
In consideration for this grant, the Participant agrees to comply with the terms
of the Plan and this Agreement. This Agreement is subject to all the terms,
provisions and conditions of the Plan, which are incorporated herein by
reference, and to such regulations as may from time to time be adopted by the
Committee.  In the event of any conflict between the provisions of the Plan and
this Agreement, the provisions of the Plan shall control, and this Agreement
shall be deemed to be modified accordingly, provided that the provisions of
Section 4, Section 5 and Section 6 of this Agreement shall control over any
conflicting payment provisions of the Plan.  The Plan and the prospectus
describing the Plan can be found on Fidelity NetBenefits® at www.netbenefits.com
under Plan Information and Documents.  A paper copy of the Plan and the
prospectus shall be provided to the Participant upon the Participant’s written
request to the Company at CoreLogic, Inc., 4 First American Way, Santa Ana,
California 92707, Attention: Incentive Compensation Plan Administrator, or such
other address as the Company may from time to time specify.


 
11.
Compliance with Laws and Regulations.

 
(a)         The Performance-Based RSUs and the obligation of the Company to sell
and deliver Shares hereunder shall be subject in all respects to (i) all
applicable Federal and state laws, rules and regulations and (ii) any
registration, qualification, approvals or other requirements imposed by any
government or regulatory agency or body which the Committee shall, in its
discretion, determine to be necessary or applicable.  Moreover, the Company
shall not deliver any certificates for Shares to the Participant or any other
person pursuant to this Agreement if doing so would be contrary to applicable
law.  If at any time the Company determines, in its discretion, that the
listing, registration or qualification of Shares upon any national securities
exchange or under any state or Federal law, or the consent or approval of any
governmental regulatory body, is necessary or desirable, the Company shall not
be required to deliver any certificates for Shares to the Participant or any
other person pursuant to this Agreement unless and until such listing,
registration, qualification, consent or approval has been effected or obtained,
or otherwise provided for, free of any conditions not acceptable to the Company.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(b)         It is intended that the Shares received in respect of the
Performance-Based RSUs shall have been registered under the Securities Act.  If
the Participant is an “affiliate” of the Company, as that term is defined in
Rule 144 under the Securities Act (“Rule 144”), the Participant may not sell the
Shares received except in compliance with Rule 144.  Certificates representing
Shares issued to an “affiliate” of the Company may bear a legend setting forth
such restrictions on the disposition or transfer of the Shares as the Company
deems appropriate to comply with Federal and state securities laws.


(c)         If, at any time, the Shares are not registered under the Securities
Act, and/or there is no current prospectus in effect under the Securities Act
with respect to the Shares, the Participant shall execute, prior to the delivery
of any Shares to the Participant by the Company pursuant to this Agreement, an
agreement (in such form as the Company may specify) in which the Participant
represents and warrants that the Participant is purchasing or acquiring the
shares acquired under this Agreement for the Participant's own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such Shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the Shares being
offered or sold, or (ii) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption the Participant shall,
prior to any offer for sale of such Shares, obtain a prior favorable written
opinion, in form and substance satisfactory to the Company, from counsel for or
approved by the Company, as to the applicability of such exemption thereto.


 
12.
Notices.

 
All notices by the Participant or the Participant’s assignees shall be addressed
to CoreLogic, Inc., 4 First American Way, Santa Ana, California 92707,
Attention: Incentive Compensation Plan Administrator, or such other address as
the Company may from time to time specify.  All notices to the Participant shall
be addressed to the Participant at the Participant’s address in the Company's
records.
 
 
13.
Severability.

 
In the event any provision of this Agreement shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of this Agreement, and this Agreement shall be construed and enforced as
if the illegal or invalid provision had not been included.


 
14.
Other Plans.

 
The Participant acknowledges that any income derived from the Performance-Based
RSUs shall not affect the Participant’s participation in, or benefits under, any
other benefit plan or other contract or arrangement maintained by the Company or
any Subsidiary or Affiliate.  Performance-Based RSUs and Dividend Equivalents
shall not be deemed to be “Covered Compensation” under any other benefit plan of
the Company.


 
15.
Adjustments



The Performance-Based RSUs and the Shares underlying the Performance-Based RSUs
shall be subject to adjustment and conversion pursuant to the terms of Section
4.3, Article XV and XVI of the Plan.


 
16.
Tax Witholding.

 
Any payment or delivery of Shares pursuant to this Agreement shall be subject to
the Company’s rights to withhold applicable Federal, state, local and non-United
States taxes in accordance with Article XVII of the Plan.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
17.           Section 409A.


The provisions of this Agreement shall be construed and interpreted to comply
with Section 409A of the Code so as to avoid the imposition of any penalties,
taxes or interest thereunder.


18           Clawback.


The Performance-Based RSUs are subject to the terms of the Company’s recoupment,
clawback or similar policy as it may be in effect from time to time, as well as
any similar provisions of applicable law, any of which could in certain
circumstances require repayment or forfeiture of the Performance-Based RSUs or
any Shares or other cash or property received with respect to the
Performance-Based RSUs (including any value received from a disposition of the
Shares acquired upon payment of the Performance-Based RSUs).


 
 
CORELOGIC, INC.               By:______________________________    
Name:  [Anand Nallathambi]
   
Title: [Chief Executive Officer]
        Date: [Grant Date]




Acknowledged and agreed as of the Date of Grant:






Printed Name:     [Participant Name]




Date:                    [Acceptance Date]




[NOTE: GRANT WILL BE ACCEPTED ELECTRONICALLY]


 
- 6 -

--------------------------------------------------------------------------------